DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2008/0316679).
In regards to claim 1, 
Sugihara ‘679 discloses an electrolytic capacitor comprising: 
an anode body (2 – fig. 1; [0021]) including a dielectric layer ([0014] & [0092]); 
a cathode body (3 – fig. 1; [0021]); and  
a conductive polymer (11 – fig. 2; [0024]) and a liquid component (5 – fig. 2; [0024]) that are disposed between the anode body and the cathode body (fig. 2), wherein: 
the liquid component contains an acid component ([0065]), a base component ([0065]), and an aromatic additive ([0082-0083]), 
the acid component includes at least one of an aromatic carboxylic acid and an aromatic carboxylic acid derivative ([0071-0072]), 

a content proportion of the base component in the liquid component is more than or equal to 1% by mass ([0168] & [0069]), 
the aromatic additive includes an electron withdrawing group and an electron donating group ([0072]).  Sugihara ‘679 fails to explicitly disclose a content ratio of the aromatic additive contained in the liquid component is more than or equal to 50 parts by mass with respect to 100 parts by mass of the conductive polymer.  

However, Sugihara ‘679 discloses that the content ratio of the aromatic additive contained in the liquid component is a result effective variable, particularly for reducing the deterioration of the conductive polymer and providing good conductivity ([0103]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Sugihara ‘679 such that a content ratio of the aromatic additive contained in the liquid component is more than or equal to 50 parts by mass with respect to 100 parts by mass of the conductive polymer to obtain a capacitor wherein the electrolyte has good conductivity and the conductive polymer is not deteriorated, as taught by Sugihara ‘679.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2,


However, Sugihara ‘679 discloses that the content ratio of the aromatic additive contained in the liquid component is a result effective variable, particularly for reducing the deterioration of the conductive polymer and providing good conductivity ([0103]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Sugihara ‘679 such that a content proportion of the aromatic additive in the liquid component is more than or equal to 1% by mass to obtain a capacitor wherein the electrolyte has good conductivity and the conductive polymer is not deteriorated, as taught by Sugihara ‘679.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 5,
Sugihara ‘679 further discloses wherein the aromatic carboxylic acid is a phthalic acid ([0072]).  

In regards to claim 6,


In regards to claim 7,
Sugihara ‘679 further discloses wherein the electron withdrawing group is at least one selected from the group consisting of a nitro group, a carboxy group, a phenyl group, an acyl group, a tosyl group, a keto group, a cyano group, a methylsulfonyl group, and a halogen group ([0083]).  

In regards to claim 8,
Sugihara ‘679 further discloses wherein the electron donating group is at least one selected from the group consisting of a hydroxy group, an amino group, an alkyl group, an alkoxy group, and an ester group ([0083]).  

In regards to claim 9,
Sugihara ‘679 further discloses wherein the aromatic additive is at least one selected from the group consisting of (p-, m-, o-) nitrophenol, dinitrophenol, trinitrophenol, (p-, m-, o-) hydroxybenzenecarboxylic acid, dihydroxybenzenecarboxylic acid, (p-, m-, o-) acetylphenol, (p-, m-, o-) benzoylphenol, and (p-, m-, o-) methylsulfonylphenol ([0083]).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara ‘679 in view of Matsuura et al. (US 2012/0300368).
In regards to claim 3,
Sugihara ‘679 fails to explicitly disclose wherein the liquid component further contains a polymer solvent.  

Matsuura ‘368 discloses wherein the liquid component further contains a polymer solvent (abstract & [0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate polyethylene glycol as taught by Matsuura ‘368 in the electrolyte solution of Sugihara ‘679 to obtain an electrolyte with good thermal stability.

In regards to claim 4,
Sugihara ‘679 fails to explicitly disclose wherein a content proportion of the polymer solvent in the liquid component is more than or equal to 0.5% by mass.  

Matsuura ‘368 discloses wherein a content proportion of the polymer solvent in the liquid component is more than or equal to 0.5% by mass ([0039]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate polyethylene glycol in an amount as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2017/017947A1 	
US 2018/0158619 (corresponds to WO2017/017947) – [0022] & table A
WO2017/056447A1 
US 2018/0197685 (corresponds to WO2017/056447) – [0017] & [0032-0033]
US 2009/0034160 – [0060]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David M Sinclair/Primary Examiner, Art Unit 2848